J-S60032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

RONALD DAVIS

                            Appellant                No. 397 EDA 2015


            Appeal from the Judgment of Sentence January 9, 2015
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0003650-2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED DECEMBER 30, 2015

        Ronald Davis appeals from the judgment of sentence entered January

9, 2015, in the Montgomery County Court of Common Pleas.            Davis was

sentenced to an aggregate term of four and one-half to nine years’

imprisonment, following his jury conviction of burglary, criminal conspiracy,

and receiving stolen property (“RSP”).1 Contemporaneous with this appeal,

Davis’s counsel seeks to withdraw from representation and has filed an

Anders brief.2       The Anders brief identifies five issues for our review,

including, a challenge to the trial court’s denial of a pre-trial motion and an

evidentiary ruling, and claims of prosecutorial misconduct during the
____________________________________________


1
    See 18 Pa.C.S. §§ 3502(a)(2), 903(a)(1), and 3925(a), respectively.
2
 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).
J-S60032-15



Commonwealth’s closing arguments.       For the reasons set forth below, we

affirm the judgment of sentence and grant counsel’s petition to withdraw.

      The facts relevant to this appeal are as follows.    On March 8, 2013,

Marshauna Hinton entered her home on Locust Street in Norristown,

Montgomery County, and found two men inside the residence. She promptly

fled and called police. Hinton later identified co-defendant, Justin Johnson,

from a photo line-up, and he was arrested that same day. Johnson admitted

his involvement, and informed the police that he and Davis had committed a

string of burglaries in Norristown in early 2013, including the one at Hinton’s

home.    Davis was initially charged on March 21, 2013, with the Hinton

burglary. However, that complaint was withdrawn and a revised complaint

was filed on April 15, 2013, charging Davis with numerous crimes, 68 counts

in all, including robbery, burglary, RSP, and conspiracy, for the 2013

Norristown burglaries.

      Davis was originally represented by the Public Defenders’ Office.

However, on August 16, 2013, the Defenders’ Office was permitted to

withdraw, because they also represented Davis’s co-defendant, and conflict

counsel was appointed.    On September 9, 2013, Davis filed a petition for

writ of habeas corpus.   The court conducted a habeas hearing on October

11, 2013, and granted the motion in part, dismissing several charges. That

same day, Davis filed an omnibus pre-trial motion seeking both suppression

of evidence recovered during execution of a search warrant, and severance

of the charges for crimes committed at distinct locations. On November 4,

                                     -2-
J-S60032-15



2013, Davis filed an amended pre-trial motion, which included an additional

claim seeking suppression of his identification.

        A suppression hearing was held on January 29, 2014.     On April 29,

2014, the trial court entered an order denying Davis’s motion to suppress.

The next day, the court granted Davis’s request to sever the charges, and

ordered that the crimes committed at different locations would be tried

separately. See Order, 4/30/2014. The Hinton burglary case remained on

the court’s standby trial list until September of 2014.

        On September 2, 2014, Davis filed a motion seeking dismissal of those

charges based on a violation of Pa.R.Crim.P. 600. Following a hearing that

same day, the court denied the Rule 600 motion, and proceeded directly to a

jury trial. On September 4, 2014, the jury acquitted Davis of one count of

robbery,3 but, as noted above, found him guilty of burglary, conspiracy and

RSP.

        Sentencing was deferred on the instant matter.      On December 1,

2014, Davis and the Commonwealth entered into a negotiated plea

agreement with respect to the outstanding charges. Davis entered a guilty

plea to two counts of conspiracy and one count of attempted burglary, in

exchange for which the Commonwealth nolle prossed the remaining charges.




____________________________________________


3
    See 18 Pa.C.S. § 3701(a).



                                           -3-
J-S60032-15



He was sentenced that same day to three concurrent terms of two and one-

half to five years’ imprisonment.

        On January 9, 2015, Davis was sentenced in the present case to a

term of two and one-half to five years’ for burglary, and a consecutive term

of two to four years’ for criminal conspiracy.       The trial court ordered the

aggregate four and one-half to nine year sentence run consecutive to the

sentence imposed following Davis’s guilty plea.4 This timely appeal follows.5

        When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any

of the substantive issues raised on appeal.        Commonwealth v. Bennett,

124 A.3d 327, 330 (Pa. Super. 2015).             Here, our review of the record
____________________________________________


4
    The guilty plea charges are not included in this appeal.
5
   On February 10, 2015, the trial court ordered Davis to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On March 2, 2015, counsel complied with the court’s directive by serving the
trial court with a statement of his intent to file an Anders brief pursuant to
Pa.R.A.P. 1925(c)(4). Thereafter, Davis filed several pro se objections to
counsel’s statement, which this Court forwarded to counsel.               See
Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011) (“[T]he proper
response to any pro se pleading is to refer the pleading to counsel, and to
take no further action on the pro se pleading unless counsel forwards a
motion.”).

      On April 23, 2015, counsel filed a petition seeking permission to
withdraw before filing an Anders brief, based on his belief that Davis
intended to assert his ineffectiveness. Davis filed a pro se objection to
counsel’s petition, and this Court denied the petition by order entered May
26, 2015. Thereafter, counsel filed the Anders brief which is presently
before us.




                                           -4-
J-S60032-15



reveals counsel has substantially complied with the requirements for

withdrawal outlined in Anders, supra, and its progeny.               Specifically,

counsel requested permission to withdraw based upon his determination that

the appeal is frivolous,6 filed an Anders brief pursuant to the dictates of

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009), furnished a

copy of the Anders brief to Davis and advised Davis of his right to retain

new counsel or proceed pro se.            Commonwealth v. Cartrette, 83 A.3d

1030, 1032 (Pa. Super. 2013) (en banc).            Moreover, our review of the

record reveals no correspondence from Davis supplementing the Anders

brief.    Accordingly, we will proceed to examine the record and make an

independent determination of whether the appeal is wholly frivolous.

         The first issue identified in counsel’s Anders brief challenges the trial

court’s denial of Davis’s motion to dismiss the charges based on a violation

of his speedy trial rights pursuant to Pa.R.Crim.P. 600.

____________________________________________


6
  We note that counsel failed to file a separate petition to withdraw, but
rather, included his request in the Anders brief. As a panel of this Court
explained in Commonwealth v. Fischetti, 669 A.2d 399 (Pa. Super. 1995),

         Although we believe the more desirable practice would be to
         submit a separate withdrawal request to the court, we ... treat
         counsel’s [request] in the brief itself as such a request.
         Consequently, we find that counsel’s motion is properly before
         this Court for review[.]

Id. at 400 (citation and internal punctuation omitted).




                                           -5-
J-S60032-15



      Our review of a Rule 600 ruling is well-established:

      “In evaluating Rule 600 issues, our standard of review of a trial
      court’s decision is whether the trial court abused its discretion.”
      Further, we review “the facts in the light most favorable to the
      prevailing party.” Our scope of review is “limited to the evidence
      on the record of the Rule 600 evidentiary hearing, and the
      findings of the trial court.” The Commonwealth has the burden
      of establishing by a preponderance of the evidence that it
      exercised due diligence throughout the prosecution.

Commonwealth v. Roles, 116 A.3d 122, 125 (Pa. Super. 2015) (internal

citations omitted).

      Rule 600 protects a defendant’s right to a speedy trial. It provides, in

relevant part:

      (A)   Commencement of Trial; Time for Trial

                                   ****
      (2) Trial shall commence within the following time periods.

         (a) Trial in a court case in which a written complaint is filed
         against the defendant shall commence within 365 days
         from the date on which the complaint is filed.

                                    ****
      (C) Computation of Time

      (1) For purposes of paragraph (A), periods of delay at any stage
      of the proceedings caused by the Commonwealth when the
      Commonwealth has failed to exercise due diligence shall be
      included in the computation of the time within which trial must
      commence. Any other periods of delay shall be excluded from
      the computation.

                                    ****
      (D) Remedies

      (1) When a defendant has not been brought to trial within the
      time periods set forth in paragraph (A), at any time before trial,
      the defendant’s attorney, or the defendant if unrepresented,
      may file a written motion requesting that the charges be

                                      -6-
J-S60032-15


     dismissed with prejudice on the ground that this rule has been
     violated. A copy of the motion shall be served on the attorney
     for the Commonwealth concurrently with filing. The judge shall
     conduct a hearing on the motion.

Pa.R.Crim. 600.

     In considering whether a defendant has been brought to trial within

the time constraints of Rule 600, a trial court must first determine the

“mechanical run date,” which, pursuant to Subsection (A)(2)(a), is 365 days

after the criminal complaint is filed. Commonwealth v. Goldman, 70 A.3d

874, 879 (Pa. Super. 2013), appeal denied, 85 A.3d 482 (Pa. 2014).

     Nevertheless,

     [a] defendant, however, is not automatically entitled to
     discharge under Rule 600 where trial starts more than 365 days
     after the filing of the complaint. Rather, Rule 600 “provides for
     dismissal of charges only in cases in which the defendant has not
     been brought to trial within the term of the adjusted run date,
     after subtracting all excludable and excusable time.”        The
     adjusted run date is calculated by adding to the mechanical run
     date, i.e., the date 365 days from the complaint, both excludable
     and excusable delay.

           Excludable time includes delay caused by the defendant or
     his lawyer. Concomitantly, excusable delay occurs where the
     delay is caused by “circumstances beyond the Commonwealth’s
     control and despite its due diligence.” “Due diligence is a fact-
     specific concept that must be determined on a case-by-case
     basis. Due diligence does not require perfect vigilance and
     punctilious care, but rather a showing by the Commonwealth
     that a reasonable effort has been put forth.”

            Additionally, when considering Rule 600, we remain
     cognizant that Rule 600 serves two purposes.       While it is
     intended to protect a defendant’s speedy trial right, it also
     protects society’s interest in prosecuting crime. Accordingly,
     where “there has been no misconduct on the part of the
     Commonwealth in an effort to evade the fundamental speedy
     trial rights of an accused, Rule 600 must be construed in a


                                   -7-
J-S60032-15


     manner consistent with society’s right to punish and deter
     crime.”

Roles, supra, 116 A.3d at 125 (internal citations omitted).

     At the Rule 600 hearing in the present case, Davis argued the

mechanical run date was March 21, 2014, 365 days after the first criminal

complaint was filed. The Commonwealth asserted, however, the Rule 600

time began to run on the date the second complaint was filed, that is, April

15, 2013.    Accordingly, it asserted the mechanical run date was April 15,

2014. The trial court agreed with the Commonwealth, as do we.

     In Commonwealth v. Peterson, 19 A.3d 1131 (Pa. Super. 2011) (en

banc), aff’d, 44 A.3d 655 (Pa. 2012), an en banc panel of this Court

considered     how   to   calculate   the   mechanical   run   date   when   the

Commonwealth files an initial complaint, which it later withdraws before

filing a second complaint based on the same criminal incident.        The panel

explained:

     [T]he Commonwealth must exercise due diligence before the
     withdrawal of an original complaint; consequently, the proper
     focus of the trial court when two identical complaints are at issue
     should be on whether the Commonwealth exercised due
     diligence in prosecuting the original complaint, not on whether it
     exercised due diligence in re-filing the second complaint. Where
     the Commonwealth exercises due diligence in prosecuting the
     original criminal complaint, the time period between the
     dismissal of the first complaint and the re-filing of the second
     complaint is irrelevant for purposes of Rule 600 and the
     Commonwealth is only required to re-file within the applicable
     statute of limitations. Such a holding is consistent with the
     purpose of Rule 600.

Id. at 1141.



                                       -8-
J-S60032-15



       Here, Norristown Police Detective David Crawford testified, during the

Rule 600 hearing, that he filed the initial complaint based on charges related

solely to the Locust Street burglary.          See N.T., 9/2/2014, at 24-25.    He

explained he later withdrew that complaint “so that all of the cases that [he]

believed [Davis] was involved in with his co-defendant could be put together

as one Complaint.”         Id. at 25.      The second complaint, which included

charges related to multiple burglaries at several locations, was filed less than

one month later, on April 15, 2013.              The trial court concluded that the

Commonwealth’s withdrawal of the first complaint, and refiling of the second

complaint, “was not an attempt in any way to avoid Rule 600 implications,

but was, in fact, in order to try to reduce judicial delay [and] bring all of the

charges together in an expedient fashion believing that they could, in fact,

be joined.” Id. at 82.7 Further, our review reveals nothing in the record to

the contrary.      Accordingly, we agree the “mechanical run date” in the

present case was properly determined to be April 15, 2014.

       Our analysis does not end there however because trial did not begin

until September 2, 2014, 140 days past the “mechanical run date.”

Therefore, we must consider whether excludable time and excusable delay




____________________________________________


7
  We note the trial court did not file an opinion following the Rule 600
hearing.




                                           -9-
J-S60032-15



warranted an adjusted run date after the trial date.       With regard to this

analysis, the trial court found the following:

             Between [April 15, 2013,] and today the Court simply finds
       that the Commonwealth acted with due diligence. There were
       certain periods of excludable time relating to either defense
       continuances, defense reasons, or the Court considering pretrial
       matters and having a series of hearings and any kind of court
       backlog in getting the case back in.

Id. at 82-83. Furthermore, the trial court rejected Davis’s contention that

the delay caused by the conflict with the Public Defenders’ representation of

both Davis and his co-defendant should be attributed to the Commonwealth.

Id. at 83. The court specifically concluded it is not the Commonwealth’s

obligation to notify the court if there is a dual representation issue. Id.

       Our review of the certified record, and the transcript from the Rule 600

hearing, reveals the following: (1) a 16-day delay resulting from a defense

request continuance (7/8/2013 to 7/24/2013); (2) a 27-day administrative

delay resulting from the trial court’s recusal (11/7/2013 to 12/4/2013); (3)

a 91-day delay, during which the trial court considered Davis’s pretrial

motions (1/29/2014 to 4/30/2014); and (4) an 89-day delay while the case

remained on the court’s standby trial list (6/5/2014 to 9/1/2014). 8      These

excludable and excusable delays extended the run date 223 days.

Therefore, we find no abuse of discretion on the part of the trial court in


____________________________________________


8
  See N.T., 9/2/2014, at 64-65 (trial court explaining the case remained on
the stand-by list “because of [the] court’s schedule”).



                                          - 10 -
J-S60032-15



denying Davis’s motion to dismiss the charges based on a violation of Rule

600, and agree with counsel’s assessment that this claim is frivolous.

        Next, the Anders brief presents a claim that the trial court abused its

discretion when it permitted the Commonwealth to introduce into evidence a

copy of a pawn shop receipt, rather than require it to produce the original

receipt as mandated by Pennsylvania Rule of Evidence 1002.9

        Our review of a trial court’s ruling concerning the admission of

evidence is well-settled:

        Admission of evidence rests within the discretion of the trial
        court, and we will not reverse absent an abuse of discretion.
        Commonwealth v. Washington, 63 A.3d 797, 805 (Pa. Super.
        2013).      “Discretion is abused when the course pursued
        represents not merely an error of judgment, but where the
        judgment is manifestly unreasonable or where the law is not
        applied or where the record shows that the action is a result of
        partiality, prejudice, bias or ill will.” Commonwealth v.
        Martinez, 917 A.2d 856, 859 (Pa. Super. 2007).

Commonwealth v. Kinard, 95 A.3d 279, 284 (Pa. Super. 2014) (en banc).

        By way of background, we note Johnson entered a guilty plea for his

role in the Hinton burglary and testified for the Commonwealth at Davis’s

trial.10   He testified that he and Davis fled to Davis’s house after the

homeowner confronted them at the Hinton burglary.          Johnson and Davis

then agreed to go to “Lou’s jewelry store on 69th Street” in Philadelphia, a

____________________________________________


9
    We have reordered Davis’s claims for purposes of disposition.
10
     See N.T., 9/3/2014, at 140-142.



                                          - 11 -
J-S60032-15



pawn shop, to sell some of the items they stole.         N.T., 9/3/2014, at 156.

However, Johnson testified he never made it to the pawn shop because he

was arrested. Id. at 157. The Commonwealth then called David Wilson, an

employee at Lou’s Jewelry, to testify.         Wilson explained the procedure by

which the store buys jewelry from customers. Specifically, he described how

the purchase numbers on the receipts are cross-referenced with the seller’s

driver’s license. Id. at 212-213. To that end, Wilson produced a copy of a

receipt, which showed that his employer purchased a diamond ring from

Davis at 2:51 p.m. on March 8, 2013.11 Davis objected to the admission of

the photocopy, contending the original receipt was required.         Id. at 213,

219. The trial court overruled the objection.

       Rule 1002 mandates that “[a]n original writing … is required in order

to prove its content unless these rules, other rules prescribed by the

Supreme Court, or a statute provides otherwise.”          Pa.R.E. 1002.   To that

end, Rule 1003 permits a party to admit a duplicate “to the same extent as

the original unless a genuine question is raised about the original’s

authenticity or the circumstances make it unfair to admit the duplicate.”

Pa.R.E. 1003.

       Here, the trial court determined that the receipt “is something that is

kept in the normal course of business and the authenticity is not in dispute

____________________________________________


11
  A diamond ring was among the items stolen in the Locust Street burglary.
Id. at 109.



                                          - 12 -
J-S60032-15



at this stage.”     N.T., 9/3/2014, at 219.       We find no reason to disagree.

Moreover, we note that, in addition to the copy of the receipt, the

Commonwealth introduced the “customer data sheet” cross-referenced with

the ring, which identified Davis as the seller. Id. at 223-225, Exhibit C-9.

Accordingly, we agree this claim is frivolous.

      The   final   three   issues   identified   in   the   Anders   brief   assert

prosecutorial misconduct during closing arguments.             Specifically, Davis

contends the prosecutor: (1) mischaracterized the content of an affidavit;

(2) mischaracterized the standard of beyond a reasonable doubt; and (3)

summarized a timeline of the events, which was not supported by the

evidence. See Anders’ Brief at 17-19, 20-24.

      When considering a claim of prosecutorial misconduct,

      [o]ur standard of review … is limited to whether the trial court
      abused its discretion. In considering this claim, our attention is
      focused on whether the defendant was deprived of a fair trial,
      not a perfect one.      Not every inappropriate remark by a
      prosecutor constitutes reversible error.          A prosecutor’s
      statements to a jury do not occur in a vacuum, and we must
      view them in context. Even if the prosecutor’s arguments are
      improper, they generally will not form the basis for a new trial
      unless the comments unavoidably prejudiced the jury and
      prevented a true verdict.

Commonwealth v. Helsel, 53 A.3d 906, 920 (Pa. 2012) (citation omitted).

      Further, we note that the prosecutor’s closing “statements are

unobjectionable if they are based on the evidence or proper inferences

therefrom, or represent mere oratorical flair.” Commonwealth v. Tedford,

960 A.2d 1, 33 (Pa. 2008) (citation omitted). When a defendant challenges


                                       - 13 -
J-S60032-15



the Commonwealth’s closing, the “comment must be evaluated in the

context in which the comment was made.” Commonwealth v. Chmiel, 30

A.3d 1111, 1181 (Pa. 2011) (citation omitted).

       First, Davis challenges the prosecutor’s comments regarding Johnson’s

post-arrest affidavit.    By way of background, when Johnson was first

arrested, he admitted his involvement in the burglary and identified Davis as

his co-conspirator. However, on April 8, 2013, he signed a typed, notarized

statement, in which he attested the following:

       I Justin Johnson made statements to the Norristown police about
       myself and Ronald Davis and that I dont remember making
       because I was high off P.C.P. and cocaine at the time of my
       arrested. Everything i said in my statement is not true. I would
       never admit to anything I did not do and everything i said about
       Ronald Davis in my statement is not true. Im doing this on my
       own free will . Nobody is making me do this. In my Affidauit I
       was arrested with cocaine that I was high off of at the time along
       with p.c.p. I dont remember admitting to any robbery or any
       burglarys at all. And everything in my statement about Ronald
       Davis is not true.      I never did those burglarys.        Those
       statements are not true I was high at the time and the cops
       tricked me.

N.T., 9/3/2014, at 157, Exhibit C-7 (spelling and punctuation errors in

original). Johnson later explained, however, that Davis typed the statement

for him, and he signed it only because he was “scared” of Davis. Id. at 187,

203.

       During   closing   arguments,    the     prosecutor   made   the   following

comments:

             And then we have this affidavit that [Johnson] wrote – I’m
       sorry, that he testified to that Ronald Davis, the defendant,


                                       - 14 -
J-S60032-15


        wrote and had him sign. And so this selfish person who looks
        out for Number 1 at all times, at all costs, despite all risks, in the
        first sentence of his statement says Ronald Davis didn’t do it.
        And then one of the last things he says is, don’t forget, the
        defendant didn’t do it.
               So this person who is only interested in himself apparently
        writes this affidavit, according to the defense, and the first thing
        he does is defend Ronald Davis and say he didn’t do it. …

N.T.,    9/4/2014,    at   133.       Davis    objected,    claiming   the   prosecutor

mischaracterized the content of the affidavit.             The trial court immediately

instructed the jury, “It is your recollection that will control.               Not the

attorney’s recollection of evidence, but your recollection of evidence that will

control.” Id.

        Davis is entitled to no relief. Although we agree Johnson’s exculpation

of Davis was not the “first thing” Johnson stated in his affidavit, 12 we find

that the prosecutor’s comments were “mere oratorical flair.”                  Telford,

supra, 960 A.2d at 33. More importantly, the court immediately instructed

the jury that their “recollection of evidence [] will control[,]” 13 and “[t]he

jury is presumed to have followed the court’s instructions.” Chmiel, supra,

30 A.3d at 1147. Accordingly, we agree this contention is frivolous.

        Davis also argues the prosecutor mischaracterized the standard of

beyond a reasonable doubt.

        During his closing argument, the prosecutor stated:

____________________________________________


12
     Anders Brief at 18.
13
     N.T., 9/4/2014, at 133.



                                          - 15 -
J-S60032-15


             Every single one of you as reasonable people should have
      a pause about the evidence when you retire to deliberate. The
      question is not do you have a pause and that is, therefore, a
      reasonable doubt that the man who entered [] Locust Street with
      Justin Johnson was therefore somehow not guilty. The question
      is can you overcome it after examining and analyzing the
      evidence that’s been presented to you during the course of this
      trial?

N.T., 9/4/2014, at 116.    After the prosecutor, again, commented that the

jury had to overcome an “initial pause,” Davis objected, arguing that the

correct standard is “hesitate” rather than “pause.”     Id. at 117.   The trial

court agreed that the prosecutor “might have been misstating the law of

reasonable doubt,” and immediately instructed the jury that “it will be the

Court’s statement as to the law that you will follow.” Id. at 117-118, 199.

See also id. at 168 (court instructed the jury “a reasonable doubt is a doubt

that would cause a reasonably careful and sensible person to hesitate before

acting upon a matter of importance in her or her own affairs.”).

      Here, the court clarified any misstatement by the prosecutor when it

instructed the jury to follow its charge on the law during their deliberations.

We reiterate:     “The jury is presumed to have followed the court’s

instructions.” Chmiel, supra, 30 A.3d at 1147. Accordingly, this claim is,

too, frivolous.

      Lastly, Davis asserts the prosecutor summarized a timeline of the

events in the case which was not supported by the evidence. Specifically, he

refers to the prosecutor’s comments regarding the timeframe between the

burglary and Johnson’s arrest. The prosecutor stated:



                                    - 16 -
J-S60032-15


       You’re talking about at best about 15 minutes in total of time
       that this could have occurred based on when the burglary
       happened and Justin Johnson got arrested.

N.T., 9/4/2014, at 135-136.14

         We find this issue is waived.         “[T]he lack of a contemporaneous

objection constitutes a waiver of any challenge to the prosecutor’s closing

remarks.”      Commonwealth v. Rivera, 983 A.2d 1211, 1229 (Pa. 2009)

(citation omitted), cert. denied, 560 U.S. 909 (2010). Here, Davis failed to

object    to   these   comments       either   during   or   immediately   after   the

prosecutor’s closing arguments. Therefore, this challenge is waived. 15 See

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”).

       Because we agree with counsel’s assessment that Davis’s appeal is

wholly frivolous, we affirm the judgment of sentence and grant counsel’s

petition to withdraw.



____________________________________________


14
   We note the prosecutor made these comments to refute the defense’s
argument during opening remarks that Johnson sold the ring to Davis after
the burglary, and Davis then sold it to the pawn shop. See N.T., 9/4/2014,
at 134-135.
15
   We note that even if we were to address this claim, we would conclude
that the prosecutor’s statement was supported by the evidence. See N.T.,
9/3/2014, at 154-155 (Johnson testified it took “[p]robably five minutes, not
even, because we ran” to get from the Locust Street burglary to Davis’s
house); 160 (Johnson testified they were at Davis’s house “about five
minutes, five to 10 minutes[,]” and it took “[a]bout five minutes” for him
then to get to his mother’s house, where he was arrested).



                                          - 17 -
J-S60032-15



     Judgment of sentence affirmed.     Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2015




                               - 18 -